UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-5215


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JESUS ARTURO MARTINEZ-CHAVEZ,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
Chief District Judge. (7:10-cr-00029-FL-1)


Submitted:   August 15, 2011                 Decided:   August 17, 2011


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Clarke Speaks, THE SPEAKS LAW FIRM PC, Wilmington, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Jennifer P. May-Parker, Eric Evenson, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a plea agreement, Jesus Arturo Martinez-

Chavez    pleaded     guilty       to    possession     of    a    counterfeit        United

States Resident Alien card, in violation of 18 U.S.C. § 1546(a)

(2006).     In his presentence report (“PSR”), Martinez-Chavez had

a U.S. Sentencing Guidelines Manual (“USSG”) (2009) range of

zero to six months.               The PSR also noted that the court might

wish   to   consider       an     upward    departure,       in    light     of    evidence

establishing Martinez-Chavez’s involvement in a drug conspiracy.

The    court     imposed      a    variance       sentence    of        eighteen      months’

imprisonment      and    Martinez-Chavez           timely    appealed,          challenging

the    reasonableness       of     his     sentence.         Finding       no    error,    we

affirm.

            This      court       reviews    a    sentence        for    reasonableness,

applying    an    abuse     of     discretion        standard.           Gall    v.   United

States, 552 U.S. 38, 51 (2007).                    In evaluating reasonableness,

we must first determine whether the district court committed any

significant       procedural        errors    in     sentencing         Martinez-Chavez.

Id.; see United States v. Wilkinson, 590 F.3d 259, 269 (4th Cir.

2010).         This     assessment         includes    determining          whether       the

district    court     properly          calculated    Martinez-Chavez’s            advisory

Guidelines range, whether it considered the factors enumerated

in 18 U.S.C. § 3553(a) (2006) and any arguments presented by the

parties, whether it based the sentence on an “individualized

                                              2
assessment,” and whether it sufficiently explained the sentence.

Gall, 552 U.S. at 50-51; United States v. Carter, 564 F.3d 325,

328     (4th    Cir.       2009).        Because        Martinez-Chavez        requested     a

sentence within the Guidelines range, or, in the alternative, a

sentence of no more than ten months, his claim of error was

properly preserved.

               If we find no significant procedural error, we next

assesses       the        substantive        reasonableness          of     the     sentence.

Wilkinson, 590 F.3d     at   269.           When   reviewing          substantive

reasonableness, we “may consider the extent of the deviation

[from    the    recommended          Guidelines         range],      but   must     give   due

deference to the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.”                               Gall,
552 U.S. at 51.

               We    have    reviewed        the      record   and    conclude      that   the

district court properly calculated the advisory Guidelines range

of zero to six months.               Further, the district court rendered an

individualized assessment in this case, adequately explained the

upward    variance,         and     issued    a       procedurally    and    substantively

reasonable sentence.

               Accordingly,         we   affirm         Martinez-Chavez’s         conviction

and sentence.             We deny as moot his motions to expedite.                          We

dispense       with       oral    argument         because     the     facts      and   legal



                                                  3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4